Citation Nr: 1729365	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-27 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from January 1980 to October 1986.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and an October 2009 rating decision by the New Orleans RO.  

The Veteran provided testimony at a June 2013 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.  

In January 2015, the Board remanded this claim for further development.  The development requested having been completed, the case is now appropriate for appellate review.  


FINDING OF FACT

Symptoms of a back disability were not continuous or recurrent in service or since service separation; arthritis did not manifest to a compensable degree during or within one year of active service; and there is no medical nexus between the current back disability and active service.


CONCLUSION OF LAW

The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the medical evidence of record demonstrates a current diagnosis of low back arthritis.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with arthritis within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition, such as arthritis, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he injured his back while lifting heavy equipment and airplane parts during active service, and that he has experienced back pain since service separation.  

Service treatment records show a single report of low back pain in January 1980, described as sharp and dull at L4 and non-radiating.  It was noted that the Veteran had no prior history of or treatment for back pain.  Physical examination revealed full range of motion, and the clinician diagnosed mild low back pain and prescribed Norgesic, which is a combination of aspirin, caffeine, and muscle relaxant, four times daily.  

Two days later, an x-ray study of the lumbosacral spine revealed no significant abnormalities.

A November 1983 periodic examination report revealed normal clinical evaluation of the spine.  The Veteran checked no next to recurrent back pain on his Report of Medical History.

Following separation from service, the Veteran was afforded a VA examination in April 1987 as part of a claim for service connection for other disabilities.  The report indicates that all joints were without gross abnormality and that the major joints had normal range of motion.  In addition, it was noted that during the last four months, he had worked at a turkey processing plant in the shipping and receiving department where he loaded and unloaded boxes of meat products.  

The first post-service report of back pain is in November 2003, when the Veteran sought treatment for tenderness in his low back following a motor vehicle accident.  He consistently reported that his back pain began after the car accident.  The doctor diagnosed a muscle spasm in the lower back secondary to the accident.  A CT scan and x-ray study of the lumbosacral spine were normal.

In July 2004, the Veteran reported dull, achy pain in his low back for approximately one year.  

At a January 2005 VA examination, the Veteran stated that he had an occupational injury in 1996 in which he sustained multiple injuries including third degree burns to a significant portion of his body as well as a back injury.  He reported back pain since 1996 and denied any recent trauma to the back.  Lumbar spine films showed no subluxation, fractures, or dislocations, and good disc spaces.  The VA examiner diagnosed chronic low back pain with no evidence of radiculopathy, noting that he had full range of motion of the lumbar spine and that no limitations were observed.

Shortly thereafter, the Veteran applied for Social Security Disability (SSD) benefits.  On his October 2005 application for SSD, he stated that his back pain began in 1996.

The Veteran has submitted two letters from a VA physician, Dr. S., in support of his claim.  In an August 2012 letter, Dr. S. opined that the Veteran's back condition more likely than not is due to his training and activities of his military service.  The doctor stated that the April 2011 MR1 of the lumbar spine was evidence of a chronic progressive condition that was causing a negative impact to this Veteran's activities of daily living.  

In a second, July 2013, letter, Dr. S. stated that he reviewed a service treatment record dated January 22, 1980, which revealed that the Veteran presented with complaints of lower back pain and was treated with a narcotic rather than a non-steroidal, presumably because the pain was apparently severe.  The doctor explained that typically, while in the military, veterans are prescribed non-steroidals as first line.  Additionally, the doctor noted that the records show he had a plain x-ray performed two days later and the results were not discussed with him.  Dr. S. stated that his condition had gotten progressively worse over the years and he had developed severe spondylosis (arthritic disease) with disc desiccation at his lumbar spine.  Dr. S. then stated that a patient of his age would not have such extensive and advanced spondylosis of his lumbar spine with desiccation at all levels of the lumbar spine unless he was adversely affected at an early age.  Thus, Dr. S. opined that it is more likely than not the injury to his back sustained while in the military is what has progressed to his present poor condition thirty years later.  Dr. S. explained that plain x-rays taken at the time of his military injury would not show any abnormalities, and that MRI was not in existence at that time in 1980.  

The Veteran was afforded a VA examination in May 2015.  The VA examiner diagnosed multilevel degenerative disc disease (DDD) of the lumbar spine and spondylosis of the lumbosacral spine.  The Veteran reported that while in the military, around 1981, while working in aircraft supply and doing heavy lifting, he gradually developed pain in the middle of his lumbar back.  He stated that he was seen on the base and given medication, but did not recall any restriction on activity.  He stated that the back pain became chronic and continued after discharge in 1986.   After reviewing the claims file, the VA examiner opined that the current disability was less likely than not incurred in or caused by the claimed in-service injury.  The VA examiner noted the treatment for low back pain in January 1980, but pointed out that in November 1983, the Veteran denied a history of recurrent back pain.  The VA examiner stated he found no clinical report of a back injury in 1996, but noted that a 1997 x-ray for back symptoms showed some lipping of L-3.  The VA examiner further noted the report of a lumbar back injury in November 2003 following a car accident and that a lumbar x-ray done at that time suggested early sacroiliac arthritis.  The examiner stated that the above history suggested that even though there was a back injury in January 1980, this had no sequelae as the Veteran reported no recurrent back pain at an examination done in November 1983.  Further, the history of at least two post-service low back injuries with at least one due to a motor vehicle accident led the examiner to believe it is more likely that the post-service injuries were responsible for the current pathology and symptoms present in this Veteran.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates there is no relationship between the Veteran's current back disability and his military service, including no credible evidence of continuous or recurrent symptoms of a back disability during active service, continuous or recurrent symptomatology of the back disability following service separation, or competent medical evidence establishing a link between the current back disability and active service.  Therefore, the Board finds that a preponderance of the evidence that is of record weighs against the claim for service connection for the back disability, and outweighs the Veteran's more recent contentions regarding in-service continuous or recurrent symptoms and continuous or recurrent post-service symptoms.

First, as discussed above, service treatment records show a single episode of back pain that resolved quickly and completely prior to separation, as the Veteran denied recurrent back pain in November 1983.  Thus, the preponderance of the evidence demonstrates that the Veteran did not have continuous or recurrent symptoms of a back disability during active service.  

Next, the preponderance of the evidence demonstrates that arthritis did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  Indeed, the evidence does not demonstrate any findings of arthritis until at least 2003, when an x-ray study showed early arthritis according to the 2015 VA examiner.  For these reasons, the Board finds that arthritis did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

The Board next finds that the preponderance of the evidence demonstrates that symptoms of a back disability have not been continuous or recurrent since separation from active service in October 1986.  As noted above, the service treatment records are silent as to any back problems following the single episode of back pain in January 1980, and a November 1983 periodic examination report reveals that the Veteran denied back pain and had a normal clinical evaluation of the spine.    

The first post-service documentation of knee complaints was in 2003 following a car accident, as outlined above.  The absence of post-service complaints, findings, diagnosis, or treatment for a back disability for seventeen years after service separation is one factor that tends to weigh against a finding of continuous or recurrent symptoms of a back disability after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of a back disability have not been continuous or recurrent since service separation includes the April 1987 VA examination report indicating normal musculoskeletal examination and the lack of any report by the Veteran of back pain despite reporting other disabilities he believed to be related to active service, providing highly probative evidence against his current claim of continuous or recurrent symptoms of a back disability since active service, as it is expected he would report any and all disabilities he believed to be related to service.  In addition, at that examination, he indicated he had been working in a job loading and unloading boxes of meat products, yet did not report any difficulty performing that job due to back pain, providing additional evidence against the current claim of continuous back pain since service.

In addition, records from the Social Security Administration unanimously and consistently indicate that the Veteran reported that his back pain began in 1996, ten years after service separation and following an occupational injury.  Further, the first documentation of back problems in November 2003 indicates that the Veteran reported his back pain began in 2003 following the car accident.  Thus, the histories of back pain provided by the Veteran in the context of seeking medical treatment and SSD benefits provide highly probative evidence against the current claim.

With regard to the Veteran's recent assertions made in the context of the current disability claim of continuous or recurrent back disability symptoms since service, the Board finds that, while the Veteran is competent to report the onset of symptoms of his back disability, these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of continuous or recurrent symptoms of a back disability after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, including the November 1983 periodic examination report, which demonstrate that the single episode of back pain was not chronic and resolved prior to service separation; the post-service 1987 VA examination report indicating normal musculoskeletal examination and that the Veteran did not report any back problems despite reporting other conditions he believed were related to service; and the histories of back pain provided by the Veteran in VA treatment records and Social Security Administration records indicating that his back pain began in 1996 after an occupational injury and in 2003 following a car accident.

As such, the Board does not find that the evidence sufficiently supports continuous or recurrent symptomatology of a back disability since service so as to warrant a grant of service connection. 

Finally, the Board finds that the weight of the competent medical evidence weighs against a finding of a medical nexus between the current back disability and active service.  

In this regard, the Board finds that the 2015 VA nexus opinion (discussed above) is the most probative evidence of record and outweighs the opinion of Dr. S.  Namely, Dr. S. does not mention the 1996 or 2003 post-service back injuries or the November 1983 periodic examination report, while the VA examiner addresses this evidence.  The VA opinion is competent and probative medical evidence because it is factually accurate and is supported by an adequate rationale.  The VA examiner interviewed and examined the Veteran, was informed of the pertinent evidence, reviewed the Veteran's claims file, and fully articulated the opinion in his report.  

The Board acknowledges the Veteran's belief that his current back disability is related to active service.  However, his statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions on questions of etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that the Veteran is not competent to address.  Jandreau.

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of a May 2009 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA treatment records, Social Security Administration records, a VA examination report, and the Veteran's statements, including his testimony at the June 2013 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2013 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.
 
As discussed above, a VA examination and opinion was obtained in May 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate.  The opinion was predicated on a full reading of the service treatment and VA medical records in the Veteran's claims file.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this claim has been met.  38 C.F.R. § 3.159(c)(4).  Further, the 2015 VA examination satisfies the Board's January 2015 remand directives.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a back disability is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


